Title: Addenet to John Adams: A Translation, 30 July 1780
From: Addenet, M.
To: Adams, John


      
       Sir
       Paris, 30 July 1780
      
      Despite all my diligence, I am only now finishing the translation that I have the honor to send you. It was not easy to reconcile the various parts, but I think that I have succeeded. I hope that you will agree. It seems to me that the genius of our language does not lend itself to the title that you have given this work. Would it not suffice simply to say abrégé d’un ecrit Anglois intitulé, Mémoire adressé &c.? A different typeface should be used for the introduction that precedes the text and it is also necessary to remind the printer to pay the closest attention to the numerous footnotes and emendations. I would have liked very much to send you a clean copy, but I was afraid of making you wait too long.
      I am with a profound respect, sir, your very humble and very obedient servant,
      
       Addenet
      
      